Chief Justice Marshall
delivered the opinion of the Court—
By the 7th section of the 57th chapter of the Revised Statutes, page 446, the County Courts have jurisdiction, upon notice given as required in previous sections, to order a conveyance, upon the production of the bond or executory contract of the party seized, &c., upon proof that it is the act and deed of the person whose bond it purports to be, and upon the court being satisfied that the purchase money has been paid, or the condition performed on which the land was to have been conveyed. The notice must be . . . . , . , „ reasonable, by service on the resident defendants, anc^ three weeks’ publication in an authorized newspaper, as to non-residents. And either party is entitled to a jury to try the facts on which the order is to be made.
In this case the plaintiff, Steele, produced a printed notice, with a certificate of its publication for three *573weeks in'the Somerset Gazette, which certificate purports to be made by the editor and publisher, who also certifies that it is an authorized newspaper. This is deemed prima facie sufficient as to non-residents. But the printed notice seems to be directed to all of the known defendants, and also to the unknown heirs of Conrad Grubbs, whose title bond and unrecorded deed are referred to as the foundation of the proceeding. Some of the persons named in the notice are proved to be residents of this State, and none are proved to be non-residents. Joseph Roe and his wife appeared and opposed the proceeding. A witness proved that he had served the notice on Joseph Grubbs, and also on Mrs. Egner, but not on her husband. JBut he did not state when he had served the notice, nor was it shown that the other parties were non-residents, but only that they were the heirs of Conrad Grubbs.
2. Notice to a part of those from whom the deed is to pass title is not sufficient; all should have the notice, actual or constr u c t i v e , which is prescribed by the statute.
This proof does not establish such reasonable notice to the resident parties as the statute requires. And although Roe and wife, who appeared, have no right to object to want of notice to themselves, they had a right in the County Court to object to want of notice to -other parties^ And for this defect of notice, the proceeding-may and should be reversed, on their appeal, as on that of the heirs of Grubbs.
There are, however, other objections to the order for a conveyance, which it is proper to notice. The plaintiff produced a bond purporting to have been executed by Conrad Grubbs, in February, 1848, also a deed purporting to have been executed by said Grubbs and wife, in 1852, but which, though attested by two witnesses, was not recorded. The deed did purport to have been executed in satisfaction or consideration of the bond produced, but in reference to another bond, and on different considerations. And although the deed was proved to include one hundred and fifty acres not included in the bond of 1848, and although the evidence conduces to prove that at the date of said bond, Conrad Grubbswas, from age, and *574mental imbecility, and derangement, incompetent to make a contract for his land, and tends still more strongly to prove that he was incompetent at the date of said deed, in 1852, and although, moreover, there was no proof that the consideration of $200 mentioned in said bond had been paid, but the admission of the plaintiff was proved to the effect that $100 of it was unpaid, the court ordered a conveyance by commissioners, of the land included in said deed of 1852.
3. The County Court has authority to order a conveyance in compliance with executory contracts, not to convey land already conveyed, but by a deed, not recorded.
The statute, it is to be observed, authorises a court-to direct a conveyance only upon abend or executory contract, and does not give jurisdiction to order a .conveyance of land already conveyed by deed of the vendor or donor, and certainly not when the deed has been so acknowledged as to be admitted to record, and where the failure to have it recorded appears to be the mere neglect of the party claiming, the benefit. And while the informal and summary character of the proceeding itself furnishes good reason for not extending it beyond the fair intent and import of the statute, the facts of this case, as above stated, are sufficient to prevent the deed from operating as evidence of full payment on the bond, or as in any manner conclusive of the plaintiff’s right. The evidence of non-payment of the whole consideration mentioned in the bond of 1848, should have prevented the order for a conveyance upon that bond even of the land which it describes. And if the court had jurisdiction to proceed upon the deed of 1852, which, we do not admit, the facts before noticed with respect to that deed, should have prevented any order for further conveyance.
Wherefore, the judgment or order for the execution of a deed conveying the land mentioned in said deed of 1852, is reversed, and the cause is remanded with directions to dismiss the motion.